JOHN B. McPHERSON, District Judge.
I cannot distinguish this case from Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 16 Sup. Ct. 1002, 41 L. Ed. 118, and similar decisons. The “Triplex” block was patented in 1889, but, as the patent has now expired, the defendant had a lawful right to make the article. Moreover, as the word “Triplex” is not a descriptive, but an arbitrary, word, and is undoubtedly associated in the public mind with the patented article, the defendant had the right to use the word on the expiration of the patent, provided he took the proper care to prevent his own goods from being confused with the goods of the original manufacturer. This he has taken. He uses the word “Tribloc” instead of “Triplex,” and (what is probably more important) he adds his own name as the name of the maker, and also the place of manufacture.
On the authority of the cases referred to, the bill must be dismissed, with costs.